Citation Nr: 1621216	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1961 to August 1964 and from May 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating.  The Veteran timely appealed the initial rating assigned.

In a March 2015 decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court issued a January 2016 Order vacating the Board's March 2015 decision and remanding the case to the Board for further action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was certified to the Board in March 2013.  In January 2015, a VA PTSD examination was performed; notably, this examination report was not associated with the Veteran's Veterans Benefits Management System (VBMS) file until March 2015.  As indicated above, in March 2015 the Board denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  

In the January 2016 Joint Motion, the parties found that Board erred in failing to provide an adequate statement of reasons or bases for its decision.  The parties reasoned, in part, that a January 2015 VA examination was performed; however, the Board failed to discuss the examination report in its March 2015 decision.  The parties noted that the January 2015 VA examination was obtained after the case was certified to the Board and was not considered by the AOJ in the first instance.

To this end, when the AOJ receives additional evidence after the records are transferred to the Board for appellate consideration, the evidence must be forwarded to the Board if it has a bearing on the appellate issue.  38 C.F.R. § 19.37(b) (2015).  Here, the January 2015 VA PTSD examination report has a bearing on the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  As this evidence is in the VBMS file, it has effectively been forwarded to the Board.

When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), "[t]he Board will then determine what action is required with respect to the additional evidence."  Here, the evidence was not submitted but rather was created by VA.  In these circumstances, a remand is warranted for initial AOJ review of the January 2015 VA examination report and, if the claim remains denied, issuance of a Supplemental Statement of the Case (SSOC) to the Veteran and his representative if necessary.  The parties to the Joint Motion also indicated that the Board should have explained which symptoms it attributed to the Veteran's PTSD and which it attributed to his diagnosed cognitive disorder.  The January 2015 VA examiner specifically addressed this question and the AOJ should address it as well when readjudicating the claim.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).

Accordingly, the case is REMANDED for the following action:

Review the January 2015 VA examination report and any other pertinent evidence received since the December 2012 SSOC and readjudicate the claim for entitlement to an initial rating in excess of 50 percent for PTSD, to include specifically considering which symptoms are attributable to the Veteran's PTSD and which are attributable to his diagnosed cognitive disorder.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

